Citation Nr: 1626867	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right leg varicose veins.

2.  Entitlement to an initial disability rating in excess of 20 percent for left leg varicose veins.

3.  Entitlement to a compensable initial disability rating for a right leg scar.

4.  Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

5.  Entitlement to service connection for basal cell carcinoma.

6.  Entitlement to service connection for melanoma.




REPRESENTATION

Appellant represented by:	Dianna Cannon, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2015.  A transcript of the hearing is of record.

Although the RO ultimately determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss disability, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's bilateral lower extremity varicose veins have been productive of persistent edema and stasis pigmentation or eczema on both lower extremities; they have not been productive of persistent ulceration or massive board-like edema with constant pain at rest.

2.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a compensable initial disability rating for a right leg scar.

3.  A May 1989 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

4.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim for service connection for bilateral hearing loss.

5.  The Veteran's bilateral hearing loss disability is etiologically related to his active duty service.

6.  Neither basal cell carcinoma nor melanoma was present in service or until many years thereafter, and neither is etiologically related to the Veteran's active service, to include his presumed herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 percent, but not higher, for right leg varicose veins have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7120 (2015). 

2.  The criteria for an initial disability rating of 40 percent, but not higher, for left leg varicose veins have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7120 (2015). 

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a compensable initial disability rating for a right leg scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015). 

6.  The criteria for service connection for basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

7.  The criteria for service connection for melanoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2015).  

In June 2014, the Veteran perfected an appeal as to the issue of entitlement to a compensable initial disability rating for a right leg scar.  However, at his August 2015 hearing, the Veteran's representative acknowledged that the Veteran would only be entitled to a higher rating if his scar was painful, which it was not.  The representative then indicated the Veteran wished to withdraw his appeal as to the scar claim.  When the undersigned VLJ asked the Veteran whether it was acceptable that the issue be withdrawn from his appeal, the Veteran responded "Yes, sir."  As such, the Board finds that there remains no allegation of error of fact or law for appellate consideration.  The Board therefore does not have jurisdiction to review the appeal regarding the Veteran's right leg scar, and the issue must be dismissed.

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

A May 1989 rating decision denied the Veteran's claim for service connection for bilateral hearing loss on the basis that the evidence of record did not show the Veteran's hearing loss originated in service.  The evidence of record at the time of the RO's May 1989 rating decision consisted of the Veteran's STRs and an April 1989 VA examination report.  The Veteran did not appeal the May 1989 rating decision or submit any pertinent evidence within the appeal period.  

The evidence received since the May 1989 rating decision includes November 2011 and April 2013 VA examination reports, testimony by the Veteran at his August 2015 hearing, and a November 2015 letter authored by a VA audiologist.  Each of these pieces of evidence relates directly to the etiology of the Veteran's bilateral hearing loss.  Moreover, they are not cumulative or redundant of the evidence previously of record.  Therefore, reopening of the claim for service connection for bilateral hearing loss disability is warranted. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in November 2011, February 2012, March 2013, and May 2013 letters, prior to the initial adjudication of the issues on appeal.

The Board notes that all of the Veteran's pertinent service treatment records (STRs) and post-service VA and private treatment records have been obtained, to the extent they have been identified by the Veteran.  With the exception of the Veteran's claims for service connection for basal cell carcinoma and melanoma, he has also been afforded appropriate VA examinations relating to his claims.  

The Board acknowledges that no VA examination was provided and no VA opinion has been obtained with respect to the Veteran's claims for service connection for basal cell carcinoma and melanoma.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Federal Circuit has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274  (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

The Veteran's STRs are negative for any evidence of skin cancer.  The record shows the Veteran was not diagnosed with skin cancer until 2011, more than 40 years following his discharge from service.  The record contains no probative evidence of skin cancer in service or until decades thereafter, and the post-service medical evidence contains no indication that the basal cell carcinoma or melanoma is related to military service.  In addition, as explained below, skin cancers are not subject to presumptive service connection based on herbicide exposure, and moreover, VA has specifically determined that scientific evidence does not establish a correlation between exposure to herbicides and the development of basal cell carcinoma or melanoma.  In sum, there is no competent evidence linking either of the skin cancers to herbicide exposure or otherwise to service.  While the Veteran has stated his belief that his skin cancers are linked to in-service herbicide exposure, the Veteran, as a lay person, is not competent to determine the etiology of his skin cancers.  For these reasons, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to these claims.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has fulfilled its duty to assist the Veteran in the development of the facts pertinent to his claims.

Accordingly, the Board will address the merits of the claims.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





Claims for Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Moreover, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section. 38 U.S.C.A. § 1116(b)(1) (West 2014).

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991, and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2) (West 2014).

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3) (West 2014).

Neither basal cell carcinoma nor melanoma is among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of basal cell carcinoma or melanoma in humans.  See 38 C.F.R. § 3.309(e) (2015). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Bilateral Hearing Loss Disability

The medical evidence of record includes a diagnosis of bilateral sensorineural hearing loss.  In addition, on the basis of the Veteran's military occupational specialty of artillery gunner, in-service acoustic trauma has been conceded.

The Veteran was afforded a VA audiology examination in November 2011.  The examiner noted the Veteran's reports that he was assigned to fire a howitzer during service, which led to a severe ear ache, tinnitus, and hearing loss.  The examiner stated that the Veteran's hearing loss configuration did indicate noise trauma, and that it was at least as likely as not that his hearing damage was caused by the trauma.  However, she indicated that she could not provide an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation, since no pre-service hearing test results were available for review.

The Veteran was afforded an additional VA audiology examination in April 2013.  The examiner found it was less likely than not that the Veteran's bilateral hearing loss was caused by his service.  In this regard, the examiner stated that although the Veteran had a high frequency hearing loss in the right ear as shown in a February 1969 audiology evaluation, it appeared to be a temporary shift since testing done at discharge showed hearing within normal limits.

Importantly, in a November 2015 letter, a VA audiologist stated that she had reviewed the previous VA examination reports of record, as well as a November 1966, pre-military hearing test that was not available to the previous examiners.  The audiologist then noted the Veteran had served as a gunner during the Vietnam War, and that during service he reported a moderate ear ache which turned into a severe ache, as well as tinnitus and hearing loss after several repeated rounds from a howitzer went off by his head, without the benefit of hearing protection.  The audiologist noted the Veteran reported no loud noise exposure after military service nor any history of ear disease, head trauma or ear trauma.  The audiologist acknowledged and agreed with the November 2011 VA examiner's finding that the Veteran's hearing loss configuration was indicative of noise trauma.  She then noted that she had been provided a November 1966 test which showed the Veteran had normal hearing prior to entry into service.  The audiologist stated that based on the chronological hearing tests and events in the Veteran's military history, it was at least as likely as not that the Veteran's bilateral sensorineural hearing loss was caused by hearing trauma suffered as a gunner during the Vietnam War.  

Upon a careful review of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to his active service.  As such, granting of service connection for bilateral hearing loss disability is warranted.

Skin Cancers

The Veteran claims entitlement to service connection for melanoma and basal cell carcinoma.  Treatment records from the Salt Lake City VA Medical Center (VAMC) show the Veteran was diagnosed in 2011 and 2012 with three basal cell skin cancers on his left shoulder blade, mid-back, and left forearm, and one melanoma on his upper right arm.  In addition, the Veteran's service records reflect that he served in the Republic of Vietnam during the Vietnam Era.  As such, herbicide exposure is presumed.

However, neither basal cell carcinoma nor melanoma is among the diseases for which the Secretary has determined that presumptive service connection is warranted based on herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  The Board also notes that the evidence does not indicate nor does the Veteran contend that symptoms of his skin cancer manifested within one year of his separation from service.  Thus, service connection is not warranted for the cancers on a presumptive basis.

With respect to direct service connection, the record does not contain any evidence that the Veteran's skin cancer was present in service.  The first medical evidence of the Veteran's skin cancer appears in 2011, more than 40 years following his separation from service.  Furthermore, the Secretary has published a list of conditions for which it has been specifically determined that there is not an association with exposure to herbicides.  This list includes "skin cancers (melanoma, basal, and squamous cell)."  See Notice, 72 Fed. Reg. 32, 395-407 (June 12, 2007).  Moreover, there is no other competent evidence of a nexus between the Veteran's skin cancer and active service, to include his exposure to herbicides in Vietnam.  In this regard, the Board has considered the Veteran's own statements to the effect that his skin cancers were incurred as a result of his exposure to herbicides.  While the Veteran might sincerely believe this to be the case, as a layperson, he is not competent to provide an opinion concerning this matter, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).

In sum, the Board finds that neither presumptive nor direct service connection for the skin cancers is warranted.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert, supra.  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is inapplicable, and the claim must be denied.


Disability Ratings

General Legal Criteria

Disability evaluations are determined by application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  This section does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Background and Analysis

With regard to the Veteran's claims for increased disability ratings, in accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinki, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

The Board also notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran's service-connected bilateral lower extremity varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic Code 7120.  He is presently in receipt of a 20 percent rating for each lower extremity.  Under Diagnostic Code 7120, a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.

The Veteran was afforded a VA examination in April 2013.  The examiner noted aching and fatigue in both legs after prolonged standing or walking, and persistent edema that was incompletely relieved by elevation of the extremities.  The examiner also noted constant pain at rest in both legs.  The examiner noted, however, that the Veteran denied ulceration, and the examiner did not note the presence of massive board-like edema.

Importantly, in an October 2015 letter, a physician at the VA Orem Community Based Outpatient Clinic stated that the Veteran had severe varicose veins in both lower extremities, with persistent edema in both lower extremities, stasis pigmentation on both lower extremities, and persistent eczema on both lower extremities.  These medical findings entitle the Veteran to disability ratings of 40 percent for each lower extremity under Diagnostic Code 7120.  Higher ratings would be warranted under Diagnostic Code 7120 for persistent ulceration, or massive board-like edema with constant pain at rest.  However, upon a review of the entire record, there have been no medical finding or lay assertions that the Veteran has persistent ulceration or massive board-like edema with constant pain at rest.  Accordingly, the Board finds that a disability rating of 40 percent, but not higher, is warranted for the service-connected varicose veins in each of the Veteran's lower extremities.

Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b) (West 2014); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of 40 percent for varicose veins in either of the Veteran's lower extremities.

Consideration has been given to assigning a staged rating for the Veteran's bilateral lower extremity varicose veins, but for the reasons explained above the Board has determined that 40 percent ratings are warranted for the entire period on appeal.  

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected varicose vein disabilities, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Upon a review of the record, there is no suggestion that the Veteran's service-connected disabilities on appeal render him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disabilities at issue has not been raised in this case.


      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating of 40 percent, but not higher, for the Veteran's right leg varicose veins is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an initial disability rating of 40 percent, but not higher, for the Veteran's left leg varicose veins is granted, subject to the criteria applicable to the payment of monetary benefits.

The appeal for entitlement to a compensable initial disability rating for a right leg scar is dismissed.

New and material evidence having been presented, reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss disability is granted.

Service connection for bilateral hearing loss disability is granted.

Service connection for basal cell carcinoma and melanoma is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


